DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihei US 20170199271 in view of Yoshida US 20110304589.

Regarding claim 1, Nihei disclose(s) the following claim limitations:
A measurement device comprising: 
a plurality of light sources, each configured to emit irradiation light to an object (i.e. light sources 1 emit light) [paragraph 39; fig. 1]; 
a plurality of light receivers configured to receive reflection light coming from the object when the irradiation light hits and reflects from the object (i.e. light receiving unit has many photosensors to receive light) [paragraph 41; fig. 1]; and 
circuitry configured to control light emission of at least two or more light sources among the plurality of light sources (i.e. drive circuits d1,d2 can adjust timing of the light emission) [paragraph 40,41,47,207; fig. 1], 
Nihei do/does not explicitly disclose(s) the following claim limitations:
wherein light emission timing of at least two or more light sources among the plurality of light sources differs from light emission timing of the other light sources of the plurality of light sources so that light emission of the plurality of light sources begin at different times.
However, in the same field of endeavor Yoshida discloses the deficient claim limitations, as follows:
wherein light emission timing of at least two or more light sources among the plurality of light sources differs from light emission timing of the other light sources of the plurality of light sources so that light emission of the plurality of light sources begin at different times (i.e. there are 8 light sources (12a-d1 and 12a-d2) which can have timings different than the other light sources) [paragraph 42; fig. 1a].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Nihei with Yoshida to have light emission timing of at least two or more light sources among the plurality of light sources differs from light emission timing of the other light sources of the plurality of light sources so that light emission of the plurality of light sources begin at different times.
It would be advantageous because it has been found that with variation in capability of circuit elements and wirings between the drive circuits (as with previous measurement device), the drive circuits switch on (supply electric current to) the light sources at different timings. This undesirably causes the light sources to emit light at different timings, thereby increasing the time interval between the superimposed light rays as compared to a desired time interval, thus causing errors in measurement” [paragraph 260].  
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Nihei with Yoshida to obtain the invention as specified in claim 1.

Regarding claim 2, Yoshida meets the claim limitations, as follows: 
The measurement device according to claim 1, wherein the light emission timing of one light source is the same timing as the light emission timing of another light source, included in the plurality of light sources (i.e. light sources 12a-d1 can all have the same timing) [paragraph 42].  

Regarding claim 4, Yoshida meets the claim limitations, as follows: 
The measurement device according to claim 1, wherein the circuitry transmits an operation signal to each of the light receivers, and wherein a light emission signal is output to each of the light sources based on the operation signal from each of the light receivers or based on a timing of the operation signal (i.e. light control section 145 can individually control the light sources 12a-d1 and 12a-d2) [paragraph 42; fig. 1a,1b].  

Claim 5 is cancelled.
Regarding claim 6, Nihei meets the claim limitations, as follows: 
The range finding device according to claim 1, wherein two or more of the plurality of light sources emit the irradiation light in the same direction (i.e. light emitted from two different emitters in the same direction.) [paragraph 41; fig. 4a].  

Regarding claim 8, Nihei meets the claim limitations, as follows: 
The range finding device according to claim 1, wherein each of the light reception units includes sensor elements arranged two dimensionally, and the circuitry calculates a distance image based on the information output from each of the light reception units (i.e. measure distance of every pixel in the image using multiple light sources L1,L2) [paragraph 40,46; fig. 6].  

Claim 9 is rejected using similar rationale as claim 1.
Claim 10 is rejected using similar rationale as claim 1.


Regarding claim 11, Nihei meets the claim limitations, as follows: 
The method according to claim 9, further comprising: controlling the light sources, from which irradiation lights overlap with each other, among the plurality of light sources to emit the irradiation lights at different timings (i.e. fig. ba shows a timing diagram where there is overlap between light sources) [fig. 3b].  


Claim 12 is rejected using similar rationale as claim 11.
Claim 13 is rejected using similar rationale as claim 11.



Regarding claim 16, Nihei meets the claim limitations, as follows: 
The measurement device according to claim 1, wherein the circuitry calculates a distance to the object based on information output from each of the plurality of light receivers (i.e. measure distance of every pixel in the image using multiple light sources L1,L2) [paragraph 40,46; fig. 6].  

Claim 17 is rejected using similar rationale as claim 1.
Claim 18 is rejected using similar rationale as claim 11.
Claim 21 is rejected using similar rationale as claim 1.






Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihei and Yoshida in view of Takahashi US 20160370460.

Regarding claim 7, Nihei and Yoshida disclose(s) that the system uses a TOF method.
Nihei and Shand do/does not explicitly disclose(s) the following claim limitations:
wherein each of the light reception units is a time of flight (TOF) sensor.  
However, in the same field of endeavor Takahashi discloses the deficient claim limitations, as follows:
wherein each of the light reception units is a time of flight (TOF) sensor (i.e. TOF sensor) [paragraph 28].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Nihei and Yoshida with Takahashi to have each of the light reception units is a time of flight (TOF) sensor.
It would be advantageous because TOF sensors are a well-known device used to calculate distance. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Nihei and Yoshida with Takahashi to obtain the invention as specified in claim 7.

Claim(s) 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihei and Yoshida in view of Li US 20170019645.


Regarding claim 14, Nihei meets the claim limitations, as follows: 
The measurement device according to claim 1, wherein the plurality of light sources includes a first light source and a second light source (i.e. light sources 1 emit light) [paragraph 39; fig. 1]
Nihei and Yoshida do/does not explicitly disclose(s) the following claim limitations:
wherein the circuitry starts light emission of the second light source after stopping light emission of the first light source.  
However, in the same field of endeavor Li discloses the deficient claim limitations, as follows:
wherein the circuitry starts light emission of the second light source after stopping light emission of the first light source (i.e. fig. 6 shows a timing diagram where the second light source starts after the first stops) [fig. 6].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Nihei and Yoshida with Li to have wherein the circuitry starts light emission of the second light source after stopping light emission of the first light source.
It would be advantageous because this is a common practice when using light or different characteristics so there is no interference between the two different lightings. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Nihei and Yoshida with Li to obtain the invention as specified in claim 14.


Regarding claim 15, Li meets the claim limitations, as follows: 
The measurement device according to claim 1, wherein the plurality of light sources includes a first light source and a second light source, and wherein the circuitry starts light emission of the second light source after stopping light emission of the first light source ends, and then restarts light emission of the first light source after stopping the light emission of the second light source (i.e. fig. 7 shows a timing diagram where the second light source starts after the first stops and the cycle repeats) [fig. 7].  

Claim 19 is rejected using similar rationale as claim 14.
Claim 20 is rejected using similar rationale as claim 15.



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426